Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-40 are objected to because of the following informalities.

	Regarding Claim 21, Applicant recites, inter alia, “are formed on the posts (4) in order in each case”.  This passage reads awkwardly.  Appropriate action is required.

Regarding Claim 29, Applicant recites, inter alia¸ “while a further cross-member (5) is mounted on a side of the post (4) which lies opposite the plug-through opening (14) and does not have a plug-through opening (14) and by holding surfaces (10) formed on the post (4)”.  This passage reads awkwardly.  The Examiner suggest amending this passage to recite, “while a further cross-member (5) is mounted on a side of the post (4) which lies opposite the plug-through opening (14) that does not have a plug-through opening (14) by holding surfaces (10) formed on the post (4)”.  Appropriate action is required.

	Regarding Claim 32, Applicant recites, inter alia, “a contact surface (18)on”.  This passage has improper spacing.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 21, Applicant recites, inter alia, “cross-members (5)” and “two cross-members”.  It is unclear if there are only two cross-members present or a plurality of cross-members.  Appropriate action is required.

Regarding Claim 23, Applicant recites, inter alia, “wherein the posts (4) are divided at least into a securing station (7)”.  How can the plurality of posts be divided into a singular element?  Appropriate action is required.

	Regarding Claim 28, Applicant recites, inter alia, “holding sections (8) of the posts)”.  The term holding sections lacks antecedent basis.  Appropriate action is required.

inter alia, “two said cross-members (5) are placed in a plug-through opening (14) in one said post”.  Applicant discloses configuration where two said cross-members are placed in a shared plug-through opening (Instant Specification – Figure 3-4) but does not disclose where two said cross-members are placed in a shared plug-through opening and define a substantially rectangular mounting area (6) in which at least one PV module (2) is arranged.  
	Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Accordingly, there is a conflict/inconsistency between what Applicant has claimed and the specification that renders the scope of the claim ambiguous.  Appropriate action is required.

	Regarding Claim 30, Applicant recites, inter alia, “basic shape”.  It’s unclear what constitutes a “basic shape”.  Appropriate action is required.

	Regarding Claim 31, Applicant recites, inter alia, “plugged or pluggable”.  Is this border of the respective PV module present in the holding element or not?  Appropriate action is required.

Regarding Claim 32, Applicant recites, inter alia, “pluggable or plugged”.  Is this border of the respective PV module present in the holding element or not?  Appropriate action is required.

	Regarding Claim 32, Applicant recites, inter alia, “a defined plug-in depth”.  It is unclear what constitutes a defined depth.  Appropriate action is required.

	Regarding Claim 35, Applicant recites, inter alia, “a distance between two of the rows (20)”.  The phrase “two of the rows” lacks antecedent basis, and the distance associated with the two rows is ambiguous as it is unclear what spatial relationship these “rows” have with the photovoltaic system.  Appropriate action is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 31, 34-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara et al (JP 2004-335903 A).  Nakahara et al. is mapped to the English machine translation provided via the EPO website.

	In view of Claim 21, Nakahara et al. discloses a photovoltaic system (Figure 1-2) comprising:
a supporting structure (Figure 1-2, #1-#4 & #7-#8);
a plurality of bifacial modules arranged upright on the support structure (Figure 1-2, #11 & Page 3, Lines 3-13);

a plurality of posts which are secured on or in the ground (Figure 1-2, #1 & #7-#8),
cross-members secured to the posts, said cross members in each case connecting two adjacent posts to each other (Figure 1-2, #2-#4 & Page 3, Lines 3-6), and
in each case two posts and two-cross members define a substantially rectangular mounting area in which at least one PV module is arranged (Figure 1-2, #11 fits into a rectangular mounting area defined by two posts and two cross-members); and
plug-through openings are formed on the posts in order in each case to receive one said cross-member or an end thereof (Figure 1-2, #2-#4 & #7-#8 – Page 3, Lines 16-19).
Bolts that secure elements #2-#4 to elements #7-#8 require holes in these elements that are considered to read on, “plug-through openings”.

In view of Claim 22, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches the posts are oriented substantially vertically (Figure 1-2, #1 & #7-#8) and the cross-members are oriented substantially vertically (Figure 1-2, #2-#4).

In view of Claim 23, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches that the posts are divided into a securing station that is connected to the ground (Figure 1-2, #1 the flanged base), and a holding section that is connected thereto and extends above the securing station (Figure 1-2, #1, the post extending vertical from the flanged base).

In view of Claim 24, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches that the active surfaces of the PV modules are arranged at a distance from at least one of the posts or the cross-members such that at least up to an angle of incidence of 20° 
The Examiner also notes that there will be periods during the day where a vertically arranged photovoltaic system will receive full on incident light from the sun that is not subjected to shading from the supporting structure, this would generally happen when the power generation characteristics of each surface are at a maximum magnitude (Page 2, Lines 17-19).

In view of Claim 25, Nakahara et al. is relied upon for the reasons given above in addressing Claim 24.  Nakahara et al. teaches the active surfaces of the PV modules (Figure 1-2, #11) arranged on opposites sides are arranged asymmetrically at a distance from the posts (Figure 1-2, #1).

In view of Claim 26, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches holding surfaces formed on the posts (Figure 1-2, #7-#8 – where the post directly touches the supporting structure) and an associated one of the cross-members flatly securable to the holding surface (Figure 1-2, #2-#4).

In view of Claim 31, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches the PV modules are secured to the cross-members via holding elements which include groove sections into which a border of the respective PV module is plugged or is pluggable, each said holding element has two opposite groove sections (Figure 2 & Page 3, Lines 13-19).

In view of Claim 34, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches the PV modules substantially form a plane with a supporting structure (Figure 1).

In view of Claim 35, Nakahara et al. is relied upon for the reasons given above in addressing Claim 34.  Nakahara et al. discloses a distance between two of the rows is at least three times a maximum height of an active surface of the PV system (Figure 7).

In view of Claim 36, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches the plurality of PV modules are arranged one above another in a vertical direction (Figure 1, #11).

In view of Claim 37, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches horizontally adjacent modules are arranged offset with respect to one another in a vertical direction (Figure 1, horizontally adjacent modules are placed diagonally to one another).

In view of Claim 40, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. teaches the PV modules are arranged in a plurality of spaced-apart rows (Page 5, Lines 13-18) and the PV modules of one row substantially form a plane (Figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 27-30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (JP 2004-335903 A) in view of Wolter (US 2016/0099673 A1).  Nakahara et al. is mapped to the English machine translation provided via the EPO website.

In view of Claim 27, Nakahara et al. is relied upon for the reasons given above in addressing Claim 26.  Nakahara et al. does not disclose the holding surfaces are formed in pairs in order to grip one said cross-member which has been pushed between the holding surfaces on both sides and the cross-members are narrower than the posts in an area of the pairs of holding surfaces 
	Wolter discloses holding surfaces that are formed in pairs in order to grip one said cross-member which has been pushed between the holding surfaces on both sides and the cross-members are narrower than the posts in an area of the pairs of holding surfaces (See Annotated Wolter Figure 7, below).  Wolter discloses an object of the present invention is to provide a rapidly deployable solar power system that can provide significant and reliable solar power at reasonable cost and quick set up times (Paragraph 0012).  Wolter discloses that this configuration of connecting supporting structures to cross-members results in a solar panel-system that can be quickly installed and constructed with reduced capital investment in support structure over traditional support systems, reduced capital investment in site preparation and installation over traditional support systems, reduced capital 
Annotated Wolter Figure 7

    PNG
    media_image1.png
    569
    824
    media_image1.png
    Greyscale



	Wolter discloses posts or holding sections of a post that are formed with an omega profile (See Annotated Wolter Figure 7, above). Wolter discloses an object of the present invention is to provide a rapidly deployable solar power system that can provide significant and reliable solar power at reasonable cost and quick set up times (Paragraph 0012).  Wolter discloses that this configuration of connecting supporting structures to cross-members results in a solar panel-system that can be quickly installed and constructed with reduced capital investment in support structure over traditional support systems, reduced capital investment in site preparation and installation over traditional support systems, reduced capital investment in maintenance and repair over traditional systems with increased flexibility of design and customization to meet the needs of various installations (Paragraph 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate posts or holding sections of the posts are formed with an omega profile as disclosed by Wolter in Nakahara et al. photovoltaic system for the advantages of having a system that can be quickly constructed and reduces capital investment in support structures.

	In view of Claim 29, Nakahara et al. and Wolter are relied upon for the reasons given above in addressing Claim 28.  Wolter disclose two cross-members are placed in a plug-through opening in one said post (See Annotated Wolter Figure 7, below & Figure 10A – reference bottom cross member).
Annotated Wolter Figure 7

    PNG
    media_image1.png
    569
    824
    media_image1.png
    Greyscale


	In view of Claim 30, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. does not disclose the posts have a profile with a C-shape, U-shape, Z-shape or S-shape at least in a holding section of each of the posts.
	Wolter discloses the posts have a profile with a U-shape in a holding section of each of the posts (See Annotated Wolter Figure 7, above).  Wolter discloses that this configuration of connecting supporting structures to cross-members results in a solar panel-system that can be quickly installed and constructed with reduced capital investment in support structure over traditional support systems, reduced capital investment in site preparation and installation over traditional support systems, reduced capital investment in maintenance and repair over traditional systems with increased flexibility of design and customization to meet the needs of various installations (Paragraph 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate he 

	In view of Claim 39, Nakahara et al. and Wolter are relied upon for the reasons given above in addressing Claim 30.  Wolter discloses the holding surfaces are provided as flanges at ends of the profile (See Annotated Wolter Figure 7, above).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (JP 2004-335903 A) in view of Araki et al. (JP 2002-76416 A).  Nakahara et al. and Araki et al. are mapped to the English machine translation provided via the EPO website.

	In view of Claim 31, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. does not disclose the PV modules are secured to the cross-members via holding elements which include groove sections into which a border of the respective PV module is plugged or is pluggable and each holding element has two opposite groove sections.
	Araki et al. discloses PV modules (Figure 5, #1) that are secured to cross-members via holding elements that include groove sections into which a border of the respective PV module is plugged or pluggable and each holding element has two opposite groove sections (Figure 5, #4).  Araki et al. discloses there is a problem that solar radiation incident on a back surface side of a double-sided light-receiving solar cell module is reduced and the power equivalent to the power generation capacity of the double-sided light-receiving solar cell module cannot be obtained (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to .



Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (JP 2004-335903 A) as evidenced by Christman et al. (US 2012/0031456 A1).  Nakahara et al. is mapped to the English machine translation provided via the EPO website.

In view of Claim 33, Nakahara et al. is relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. discloses that an open space is kept free between the ground and a lowermost cross-member (Figure 1) and rows of the PV system are arranged at a distance from one another to provide an open cultivation space between the two rows (Figure 1 & 7) but discloses that the installation direction and number of arrays are not limited (Page 5, Lines 16-19).
Christman et al. discloses that typically one drive (i.e. one row between array structures) is approximately 15-20 feet per normal array (Paragraph 0031).  Accordingly, as evidenced by Christman et al. the rows between Nakahara et al. PV system would be arranged at a distance of 6 meters between the rows.

38 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (JP 2004-335903 A) in view of Araki et al. (JP 2002-76416 A) in view of Thomas (US 2011/0005583 A1). Nakahara et al. and Araki et al. are mapped to the English machine translation provided via the EPO website.

	In view of Claim 38, Nakahara et al. and Araki et al. are relied upon for the reasons given above in addressing Claim 21.  Nakahara et al. does not disclose that the PV modules are suspended on the supporting structure so as to pivotable about an axis of rotation which extends approximately parallel to the cross-members.
	Thomas discloses PV modules are suspended on a supporting structure so as to be pivotable about an axis of rotation which extends approximately parallel to the cross-members (Figure 1-2, #108 & Paragraph 0039).  Thomas teaches that the solar collectors attached to the solar capture mounting systems disclosed herein may be easily and inexpensively replaced for maintenance purposes or to substitute more efficient solar collectors as technology improves (Paragraph 0038).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate PV modules that are suspended on the supporting structure so as to pivotable about an axis of rotation which extends approximately parallel to the cross-members as disclosed by Thomas in modified Nakahara et al. photovoltaic system for the advantages of easier mounting of the systems and inexpensive replacement for maintenance purposes or to substitute more efficient solar collectors as technology improves. 
Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726